DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-12 in the reply filed on 09 May 2022 is acknowledged.
	Claims 13-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 May 2022.

Information Disclosure Statement
The information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 3, it is not clear how the claim limitations further limit claim 1.  Apparatus claims cover what a device is, not what a device does.  How is the trapping system configured to be inserted into an isolation enclosure?  Can’t any system be inserted into an enclosure, provided the enclosure is large enough?  How does this structurally modify the trapping system?  For purposes of examination it appears this intended use is necessarily met by any prior art that reads on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant cited Pocurull et al., "Introduction Of Large Volumes Of Water-containing Samples Into A Gas Chromatograph", Journal of Chromatography A, Vol. 876, No. 1-2, April 21, 2000, pp. 135-145., hereinafter Pocurull.
	With respect to Claim 1, Pocurull discloses a trapping system, comprising: a capillary stage, the capillary stage comprising an open tubular capillary column [fig 1, retaining capillary precolumn], wherein an interior surface of the open tubular capillary column is coated by a sorbent [PS-255; section 3.2.1, 3rd para]; a packed stage, the packed stage comprising a packed sorbent [TenaxTA,TenaxRG and Carbotrap; section 3.2.1, 2nd para], the packed stage fluidly coupled to the capillary stage; a body [PTV2; fig 1], the body comprising: an interior cavity containing the packed sorbent; and a desorption port [top opening of PTV2] fluidly coupled to the interior cavity; and a valve [V2 fig 2] attached to the body of the trapping system, wherein the valve is configured to fluidly couple an opening [bottom opening of PTV2] of the body to a pump [syringe pump; fig 2] when the pump is attached to the valve, the opening of the body fluidly coupled to the interior cavity of the body, the opening of the body being different from the desorption port of the body.
	With respect to Claim 2, Pocurull discloses that the packed sorbent includes a first packed sorbent and a second packed sorbent and the trapping system further comprises a screen between the first packed sorbent and the second packed sorbent.  See section 3.2.1 2nd para for three packed sorbents, TenaxTA, TenaxRG and Carbotrap with plugs of glass-wool screens therebetween.  
	With respect to Claim 3, Pocurull discloses that the trapping system is configured to be inserted into an isolation enclosure that isolates the trapping system from an environment of the trapping system.  Pocurull’s trapping system is capable of being placed in an enclosure.  
	With respect to Claim 4, Pocurull discloses that the desorption port is configured to accept a carrier fluid during desorption of a sample from the trapping system.  See fig 1 for carrier gas.
	With respect to Claim 5, Pocurull discloses that during desorption of the sample from the trapping system: first compounds are desorbed from the capillary stage, second compounds are desorbed from the packed stage, and accepting the carrier fluid causes the first compounds to flow from the capillary stage into a pre-column and accepting the carrier fluid causes the second compounds to flow from the packed stage, through the capillary stage and into the pre-column.  See section 4.2.  Note that the manner of operating the device does not differentiate an apparatus claim from the prior art as apparatus claims cover what a device is, not what a device does.  See MPEP 2114-II.  The examiner provides a relevant prior art to expedite prosecution only, even though this manner of operating doesn’t distinguish the claims over the prior art.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
	With respect to Claim 7, Pocurull discloses further comprising: a first retaining screen; and a second retraining screen, wherein the packed sorbent is disposed between the first retaining screen and the second retaining screen and the packed sorbent is in contact with the first retaining screen and the second retaining screen.  See section 3.2.1 2nd para for three packed sorbents, TenaxTA, TenaxRG and Carbotrap with plugs of glass-wool screens therebetween.
	With respect to Claim 9, Pocurull discloses that the trapping system is portable.  While Pocurull doesn’t mention that collecting a sample with the trapping system comprises transporting the trapping system to a sampling location different from an analysis location at which analysis of the sample is performed these are manners of operating the device.  Since Pocurull discloses all the structural limitations of the claim, the manner in which the apparatus is intended to be employed does not differentiate the claimed apparatus from Pocurull’s apparatus.
	With respect to Claim 10, Pocurull discloses that an analysis of a sample trapped by the trapping system is fully or partially automated.  This is another intended use (consider that the analysis mechanism, which isn’t claimed merely acts upon the output of the trapping system and isn’t part of the trapping system per se) but Pocurull discloses this in 3.2.3. 
	With respect to Claim 11, Pocurull does not mention that the collection of a sample with the trapping system is fully or partially automated over a period of time ranging from one hour to one week.  The operational duration of the trapping system is a manner of operating.  Since Pocurull discloses all the structural limitations of the claim, the manner in which the apparatus is intended to be employed does not differentiate the claimed apparatus from Pocurull’s apparatus.
	With respect to Claim 12, Pocurull discloses that the capillary stage retains one or more particles collected by the trapping system, and the one or more particles are not transferred to the packed stage.  See 1.4.1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pocurull.

	With respect to Claim 8, Pocurull does not mention if the open tubular capillary column is configured to be removed and replaced with a second open tubular capillary column, wherein one or more particles are adhered to the open tubular capillary column and removing the open tubular capillary column removes the one or more particles.  However, removable fittings to attach modular components are common in chromatograph systems and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have removable columns for the benefit of being able to replace broken columns without replacing the entire system.  As far as replacing the column, this is an intended use.  For 112 d compliance, a dependent claim must inherit all limitations from the claim 1.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pocurull in view of Mahar U.S. Patent No. 5,089,124, hereinafter Mahar.
	With respect to Claim 6, Pocurull does not disclose that the valve comprises a spring that applies a first force that closes the valve in the absence of a second force on the valve, and the pump applies the second force when the pump is attached to the valve.
	Mahar discloses a similar chromatographic device wherein the valve comprises a spring that applies a first force that closes the valve in the absence of a second force on the valve, and the pump applies the second force when the pump is attached to the valve.  See column 3, lines 50-65.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Pocurull’s valve such that the valve comprises a spring that applies a first force that closes the valve in the absence of a second force on the valve, and the pump applies the second force when the pump is attached to the valve as this is a common and effective way to actuate a valve in chromatographic systems.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855